Citation Nr: 1403117	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a kidney infection.  

2. Entitlement to service connection for a bilateral hip disorder.

3. Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to April 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In March 2012, the Board remanded the Veteran's claims of service connection for a left ankle disorder, chronic urinary tract infections, vaginitis, sinusitis, a kidney disorder, a bilateral hip disorder, a bilateral wrist disorder, and a right shoulder disorder to the Appeals Management Center (AMC) for development. In a November 2012 rating decision, the AMC granted service connection for a left ankle disorder, chronic urinary tract infections, vaginitis, sinusitis, and a bilateral wrist disorder. As the November 2012 rating decision acted as a full grant of those particular claims, those issues are no longer in appellate status and are not before the Board. 


FINDINGS OF FACT

1. The Veteran does not have a current kidney infection that began during service or is related to any incident of service.

2. The Veteran does not have a current bilateral hip disorder that began during service or is related to any incident of service.

3. The Veteran does not have a current right shoulder disorder that began during service or is related to any incident of service.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a kidney infection have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2. The criteria for entitlement to service connection for a bilateral hip disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3. The criteria for entitlement to service connection for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2012). Here, the Veteran was provided with the relevant notice and information in a March 2012 letter. Although the RO sent this required VCAA notice letter after initially deciding the Veteran's claims, VA cured any timing defect later by readjudicating this claim in a Supplemental Statement of the Case (SSOC) issued in November 2012. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). She has not alleged any notice deficiency during the adjudication of her claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA medical examinations which contain descriptions of the histories of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiologies of the Veteran's claimed conditions. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a March 2012 Remand, the Board requested that the AMC issue a VCAA notice letter to the Veteran, obtain all outstanding treatment records, and provide the Veteran with VA medical examinations to determine the natures and etiologies of her claimed disorders. The Board finds that the AMC complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253.

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as renal diseases, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Certain chronic diseases, including renal diseases, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Kidney Infection

The Veteran contends that she developed a kidney infection, specifically pyelonephritis, during service. The preponderance of the evidence is against the claim and the appeal will be denied. Although the Veteran's service treatment records indicate treatment for a disorder diagnosed as pyelonephritis during service over an approximately two-week period between January 2004 and February 2004, the evidence indicates that the Veteran has not had pyelonephritis since her April 2006 discharge from service. 

Treatment records dated after February 2004 contain no notation indicating treatment or diagnosis for any additional kidney disorder symptomatology. In a December 2005 medical assessment for discharge, a service examiner noted finding no evidence of a present kidney disorder. In a May 2006 VA medical examination report, written after the Veteran's April 2006 discharge from service, the Veteran reported experiencing three episodes of pyelonephritis within the previous two years, but did not describe any symptomatology associated with those episodes. Again, the extensive service treatment records contain no notation indicating complaint of kidney infection symptomatology outside of a two-week period between January 2004 and February 2004. As the Veteran's post-service lay report of in-service pyelonephritis episodes is both vague in its description of kidney infection symptomatology and inconsistent with the treatment evidence of record, the Board finds that is lacks credibility. See Caluza, 7 Vet. App. at 511-12. Therefore, the evidence weighs against a finding of chronic kidney disorder symptomatology during service.

In a May 2006 VA medical examination report, the Veteran stated that she had experienced a history of recurrent pyelonephritis with three incidents occurring within the previous two years. The VA examiner noted having performed a gynecological examination, but did not report performing any tests to determine the presence of any kidney disorder symptomatology or reviewing the claims file. Based on the Veteran's report of her symptomatology, the VA examiner diagnosed a "history of recurrent pyelonephritis." 

Subsequent post-service treatment records contain no notation indicating diagnosis or treatment for kidney infection symptomatology. 

In a May 2012 VA medical examination report, a VA examiner noted reviewing the claims file, interviewing the Veteran, and performing a complete examination. In her conclusions, the VA examiner indicated that the Veteran had a urinary tract infection (for which service connection has since been granted), but did not have a kidney infection, to include pyelonephritis. The VA examiner indicated that there was no post-service medical evidence, to include hospitalization reports, suggestive of pyelonephritis. 

As noted above, in the May 2006 VA medical examination report, the VA examiner did not report performing anything other than a gynecological examination or reviewing the claims file. Having interviewed the Veteran, the May 2006 VA examiner diagnosed the Veteran with a history of recurrent pyelonephritis, but did not indicate that this diagnosis was based on anything other than the Veteran's non-credible lay report of her own medical history. See id. Moreover, the May 2006 VA examiner did not indicate that the Veteran had pyelonephritis at the time of examination. By contrast, the May 2012 VA examiner reported interviewing the Veteran, performing a full medical examination, and reviewing the claims file. Having done so, the May 2012 VA examiner concluded that the Veteran did not have a kidney infection and also indicated that there was no post-service medical evidence of such a disorder. In this instance, the Board finds that the May 2012 VA examiner's findings, based by the clinical evidence of record, outweigh those of the May 2006 VA examiner. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).

The Board has noted the Veteran's lay statements in which she indicated that she had experienced recurrent pyelonephritis symptomatology both during and after service. For example, in a January 2008 lay statement, the Veteran indicated that she had experienced "intermittent problems" with various disorders, to include pyelonephritis, since her service discharge, but did not provide any indications as to what symptoms she had experienced. As noted above, in the May 2012 VA medical examination report, the May 2012 VA examiner found that the Veteran had not have diagnosable pyelonephritis since service after a review of the evidence, to include the Veteran's medical history and the results of a contemporaneous medical examination. The Board finds that the probative medical evidence, indicating that the Veteran did not have a diagnosed pyelonephritis disorder, outweighs the Veteran's vague statements regarding symptomatology that are inconsistent with the evidence of record. See Caluza, at 511-12.

As the evidence indicates that the Veteran does not currently have a kidney infection, to include pyelonephritis, and has not had such a disorder during the entire pendency of the appeal, service connection for this disorder is precluded. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

For the reasons stated above, service connection for a kidney infection is denied. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  

Bilateral Hip Disorder

The Veteran essentially claims that she developed a bilateral hip disorder, manifested by pain in the hips, during service. As will be explained below, the evidence indicates that the Veteran does not have a diagnosed hip disorder for which service connection may be granted. See Brammer, 3 Vet. App. at 225.

In a March 1999 service treatment record, the Veteran reported experiencing low back and left hip pain. The service examiner did not diagnose any hip disorder. Subsequent service treatment records indicate extensive treatment for a currently service-connected low back disability. In these records, service examiners noted pain in around the hips, specifically the sacroiliac region, but, in each instance, noted that the pain was related to the Veteran's low back disability. The service treatment records dated after March 1999 contain no notations indicating diagnosis or treatment for symptomatology related to a diagnosed hip diagnosed hip disorder. In a December 2005 Report of Medical Assessment, the Veteran indicated that she experienced low back pain, but failed to mention any hip disorder symptomatology. In a contemporaneous examination, written on the report, a service examiner did not note any hip disorder symptomatology. 

In a May 2006 VA medical examination report, provided one month after the Veteran's April 2006 discharge from service, the Veteran reported experiencing onset of hip pain in 2002, primarily with running, worse on the right than the left.  Upon testing, the VA examiner no pain upon palpation and pain upon flexion, abduction, adduction, and external rotation on the right without great loss of motion. The VA examiner diagnosed right hip bursitis and requested X-rays be performed. In an addendum to the report, the VA examiner noted that the Veteran's hip X-rays were normal.

Subsequent post-service treatment records contain notations indicating treatment for a low back disability, but no notations regarding treatment for a hip disorder. 

In a May 2012 VA medical examination report, a VA examiner noted that the May 2006 VA examiner had diagnosed the Veteran as having right hip bursitis. Upon testing, the VA examiner noted some limitation of motion of the hip due to pain. However, the VA examiner reported that the observed "hip pain" was related to the Veteran's service-connected low back disability. The VA examiner noted that that the service treatment records contained notations indicating treatment for hip pain during service that were noted to be related to the Veteran's low back disability. Moreover, the VA examiner noted that the Veteran's hip X-rays were normal and the record contained no indication of tenderness over the trochanters as would be found with bursitis. Therefore, the VA examiner found that the Veteran did not have any hip disorder and that her hip pain was caused by her low back disability. The VA examiner also indicated that the Veteran agreed with this assessment. 

As noted above, the Veteran was not treated for a diagnosed right hip disorder throughout service. In the May 2006 VA medical examination report, the VA examiner diagnosed the Veteran as having right hip bursitis. Yet, in the May 2012 VA medical examination report, the VA examiner explained that the Veteran had never exhibited symptomatology indicating hip bursitis and explained that the Veteran's claimed hip pain was actually symptomatology related to the Veteran's service-connected low back disability. In this instance, the Board finds that the May 2012 VA examiner's findings, based by the clinical evidence of record, outweigh those of the May 2006 VA examiner. See Evans, 12 Vet. App. at 30.

Therefore, the evidence indicates that the Veteran does not currently have a hip disorder and has not had such a disorder during the entire pendency of the appeal, and service connection for this disorder is precluded. See Brammer, at 225.

Right Shoulder Disorder

The Veteran essentially claims that she developed a right shoulder disorder, manifested by pain, during service. However, the preponderance of the evidence is against a finding of such a disorder, and the appeal will be denied.

The Veteran's service treatment records contain no notation indicating treatment or diagnosis for a right shoulder disorder during service. In service medical history reports dated January 1997, July 1997, August 2000, and December 2001, the Veteran did not report experiencing any symptomatology that might be associated with a right shoulder disorder. In a December 2005 Report of Medical Assessment, the Veteran did not mention experiencing any right shoulder disorder symptomatology. In a contemporaneous examination, written on the Report, a service examiner did not note any right shoulder disorder symptomatology.

In a May 2006 VA medical examination report, the Veteran reported experiencing right shoulder pain over the previous two years. The Veteran indicated that she had not experienced any injury to the shoulder and had not sought medical attention for the disorder. The Veteran stated that she experienced shoulder pain approximately twice per week until she worked out. The Veteran stated that she did not take any medication for the disorder. Upon examination, the VA examiner noted no loss of strength or motion, or pain upon testing. The VA examiner diagnosed right shoulder tendonitis. 

Subsequent post-service treatment records contain no notation indicating subsequent treatment for a right shoulder disorder.

In a May 2012 VA medical examination report, the Veteran stated that she did not remember experiencing a specific shoulder injury, but had experienced a gradual onset of pain in her right shoulder and then her left shoulder. The Veteran indicated that she took over-the-counter medication for her back which relieved her shoulder pain. After an examination, including the review of X-ray films, the VA examiner diagnosed bilateral supraspinatus tendonitis, right greater than left. 
The VA examiner found that this disorder was less likely than not related to service. In explaining this finding, the VA examiner noted that the record contained no reports of medical treatment for any shoulder disorder and the Veteran's X-rays were normal. The VA examiner reported finding tenderness in the supraspinatus muscle and tendon. The VA examiner wrote that this was a "condition that is usually due to chronic stress and is common in mothers of young children," such as the Veteran. The VA examiner further stated that the disorder was "felt to be due to carrying children in one arm while working with the other." The VA examiner wrote that the Veteran's disorder was less likely than not related to service and "more likely due to post-service stressors on the arm and shoulder." 

Although the Veteran reported experiencing some degree of right shoulder pain during service at the time of the May 2006 and May 2012 VA medical examinations, the extensive service treatment records contain no report of complaint or treatment for any shoulder disorder symptomatology during service. Moreover, at the time of the December 2005 Report of Medical Assessment, the Veteran did not report having experienced any shoulder pain. Therefore, the Board finds that the Veteran's post-service lay statements, indicating in-service shoulder pain, are of limited probative value as they are inconsistent with the other evidence of record, to include the Veteran's in-service reports of symptomatology. See Caluza, at 511-12.

As noted above, the Veteran's right shoulder disorder, diagnosed as tendonitis or supraspinatus tendonitis, was not noted until after the Veteran's discharge from service. In the May 2012 VA medical examination report, the VA examiner opined that the disorder was less likely related to service and more likely related to post-service stressors on the arm and shoulder. As the May 2012 VA medical examination report was written after an interview with the Veteran, a medical examination, a review of the claims file, and contained specific findings indicating the nature and etiology of the Veteran's claimed right shoulder disorder, based on all evidence of record, the opinion is responsive, , informed, and has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448   (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

For the reasons stated above, service connection for a right shoulder disorder is denied. In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  


ORDER

Service connection for a kidney infection is denied. 

Service connection for a bilateral hip disorder is denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


